IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                  FILED
                                                                 March 26, 2008
                                No. 07-50477
                              Summary Calendar               Charles R. Fulbruge III
                                                                     Clerk

UNITED STATES OF AMERICA

                                            Plaintiff-Appellee

v.

LAWRENCE MATLOCK

                                            Defendant-Appellant


                 Appeal from the United States District Court
                      for the Western District of Texas
                         USDC No. 6:06-CR-182-ALL


Before JOLLY, DENNIS, and PRADO, Circuit Judges.
PER CURIAM:*
      Lawrence Matlock appeals his jury convictions for possession with intent
to distribute crack, possession of a firearm in furtherance of a drug trafficking
crime, and possession of a firearm by a convicted felon. He argues that the
district court abused its discretion in denying his second motion for a trial
continuance.
      “Trial judges have broad discretion in deciding requests for continuances,
and [this court] reviews only for an abuse of that discretion resulting in serious

      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 07-50477

prejudice.” United States v. German, 486 F.3d 849, 854 (5th Cir.), cert. denied,
128 S. Ct. 649 (2007). Matlock has not alleged, much less established, prejudice
as a result of the district court’s ruling. He has therefore not shown an abuse of
discretion on the part of the district court.
      AFFIRMED.




                                         2